DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Surinder Sachar, Reg. No. 34,423 on December 12, 2021.
The application has been amended as follows: 
Regarding claims 1 and 9, please further amend claims 1 and 9 of the claim set of 10/8/21 by inserting “with instructions” and “wherein the computer processor further comprises instructions for determining:” as shown below, wherein underline is addition:
























a memory that stores therein, imaging positional information indicating a position at a time when a captured image for registration is taken in advance by a first imaging device mounted on a first vehicle, identification information on a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration, registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another, and imaging angle conversion information including a conversion angle and an imaging angle conversion parameter associated with each other; 

a receiver that receives a captured image for position specification taken by a second imaging device mounted on a second vehicle from an onboard device mounted on the second vehicle; 

a computer processor configured with instructions to operate as: 
a detector that detects a landmark displayed in the captured image for position specification; 
an extractor that extracts an imaging landmark information serving as information on the detected landmark from the captured image for position specification; 
a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into converted imaging landmark information obtained at a different imaging angle of the captured image for position specification; and a
position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including the registration landmark information similar to the converted imaging landmark information as the position of the second vehicle at a time when the captured image for position specification is taken, 

wherein the computer processor further comprises instructions for determining:
when any of a plurality of pieces of the registration landmark information has or have vanished, but when one half or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken, 
and when less than the one half or more pieces of the registration landmark information out of the plurality of remaining pieces of the registration landmark information included in the landmark set do not agree with the converted imaging landmark information, the converter converts the imaging angle before a next specifying by the position specifier.  




a memory that stores therein, imaging positional information indicating a position at time when a captured image for registration is taken in advance by a first imaging device mounted on a first vehicle, identification information on a landmark set serving as a combination of a plurality of landmarks displayed in the captured image for registration, registration landmark information serving as information on each of the landmarks included in the landmark set, in association with one another, and imaging angle conversion information including a conversion angle and an imaging angle conversion parameter associated with each other; 

a computer processor configured with instructions to operate as: 
a detector that detects the landmark displayed in a captured image for position specification taken by a second imaging device mounted on a second vehicle; 
an extractor that extracts an imaging landmark information serving as information on the detected landmark from the captured image for position specification; 
a converter that converts, based on the imaging angle conversion information, the imaging landmark information extracted by the extractor into  converted imaging landmark information obtained at a different imaging angle of the captured image for position specification; 
a position specifier that specifies the position indicated by the imaging positional information associated with the identification information on the landmark set including the registration landmark information similar to the converted imaging landmark information as the position of the second vehicle at a time when the captured image for position specification is taken, 

wherein the computer processor further comprises instructions for determining:
when any of a plurality of pieces of the registration landmark information has or have vanished, but when one half or more of pieces of the registration landmark information out of a plurality of remaining pieces of the registration landmark information included in the landmark set agree with the converted imaging landmark information, the position specifier specifies the position indicated by the imaging positional information associated with the identification information on the landmark set as the position of the second vehicle at the time when the captured image for position specification is taken, 
and when less than the one half or more pieces of the registration landmark information out of the plurality of remaining pieces of the registration landmark information included in the landmark set do not agree with the converted imaging landmark information, the converter converts the imaging angle before a next specifying by the position specifier.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered. Claims 1,2 and 6-12 are pending.
Response to Arguments
Applicant’s arguments, see remarks, pages 8-13, filed 10/8/21, with respect to the objection of claims 1,2 and 6-12 and the 35 USC 103 rejection of claims 1,2 and 6-11 in the Office action of 8/17/21 have been fully considered and are persuasive. The objection of claims 1,2 and 6-12 in the Office action of 8/17/21, page 2 has been withdrawn. The 35 USC 103 rejection of claims 1,2 and 6-11 in the Office action of 8/17/21, page 25 had been withdrawn. Thus, all rejections of claims 1,2 and 6-12 are withdrawn in the Office action of 8/17/21.








Allowable Subject Matter
Claims 1,2 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as discussed above regarding applicant’s remarks of 10/8/21, pages 8-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CUI et al. (US Patent App. Pub. No.: US 2019/0145775 A1), an intervening reference, is pertinent as teaching features disappearing after a lamp is “replaced” according to matching or agreeing features, represented in fig. 6:S110: “a matching feature”, and thus updates landmarks as discussed in [0068] and then after the matching or agreeing and updating of the landmark features and the disappearing of the lamp landmark features, a “coordinate transformation”, [0053] 2nd S, is used to obtain a position and pose, represented in fig. 6:S110,S120: “position of matching features”: “pose of the robot” based on the agreeing or matching and the updated features and the disappeared landmark lamp features. 


However, Cui does not at least teach the claimed “instructions for determining… remaining pieces of the registration landmark information included in the landmark set do not agree with the converted imaging landmark information” in claim 1. Instead, Cui teaches “landmark… features… will not be found”, [0068], in or not be agreeing exactly with landmark features in storage, fig. 1:12: “storage device”, because the lamp has been said “replaced” and teaches instructions for matching as shown in figures 6:S110: “matching feature” and fig. 7:220: “matching features” being the basis for the coordinate transformation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                         /DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667